825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Danny L. DICKERSON, Plaintiff-Appellant,v.Tommy MCGHEE, Sheriff of Vance County; C. C. Ellington,Deputy Sheriff of Vance County, Defendant-Appellee.
No. 86-7240
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1987.Decided July 24, 1987.

Danny L. Dickerson, appellant pro se.
Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice; Robert S. Hight, Hight & Faulkner, for appellees.
Before ERVIN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Danny L. Dickerson appeals the jury verdict in favor of defendant C. C. Ellington on his claim filed pursuant to 42 U.S.C. Sec. 1983 and the dismissal of defendant Tommy McGhee upon that defendant's Motion for Directed Verdict.  Dickerson alleges that the defendants were deliberately indifferent to his serious medical needs in violation of his eighth and fourteenth amendment rights.  Estelle v. Gamble, 429 U.S. 97 (1976).


2
Our review of the record reveals no reversible error and we find that this appeal is without merit.  We, therefore, affirm the judgment below and dispense with oral argument as it would not significantly aid the decisional process.


3
AFFIRMED.